DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okumura et al. (US 4,348,473).
 	With respect to claims 1-6, 8 Okumura describes a method comprising: condensing monomer vapour of N-vinylcarbazole on a cooled substrate such as silicon substrate to form an organic resist layer (col. 3, lines 24-27; col. 4, 15-65; col. 5, lines 10-20); patterning at least part of the resist layer by exposing selected portion of the resist with electron beam (claimed electron beam lithography) to create a pattern resist mask (col. 5, lines 10-35), wherein the polymerized organic resist mask created would 
 	With respect to claim 11, the substrate is cooled in a high vacuum chamber at pressure such as 10-5 torr (col. 3, line 60-col. 4, lines 4, 55-57).  This would provide claimed a cryosystem arranged in a high vacuum chamber.
 	With respect to claim 12, the vapour is introduced into the chamber with gas injection system 13 with heating means (col. 3, lines 45-47).
 	With respect to claim 13, the resist layer must have a vapour pressure smaller than the pressure in the high vacuum chamber in order to prevent sublimation.  Otherwise, the resist layer would not formed.
 	With respect to claim 14, the monomers include molecules with molecular mass of less than 100 Daltons (col. 4, lines 30-35, 40-45).  The monomers include:

    PNG
    media_image1.png
    156
    426
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    117
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura as applied to claim 1 above.
 	With respect to claim 7, Okumura describes the substrate is held at about -50 degree C, which is about 223k.  Even though he doesn’t describe the temperature is below 200k or below a temperature such as 70K; however, one skill in the art before the effective filing date of the invention to use temperature below 200k because it is close enough to 223k that one skill in the art would expect the same results.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  MPEP 2144.05 I. Furthermore, a substrate temperature of less than 70 K would also depend on the type of monomers being used to make the .
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okumura as applied to claim 1 above.
 	With respect to claims 9 and 10, Okumura doesn’t describe that the roughness of the edges of the created semiconductor structures/devices is less than 10 nm or as low as less than 1 nm and a half pitch less than 50nm or as low as less than 10 nm.  However, his method described above would enable such roughness of the edges and the half pitch of the created semiconductor structures/devices because the structures/devices are created by using a same organic resist materials and a pattern created by same method as described above.  In the alternative, one skill in the art before the effective of the invention would find it obvious to create semiconductor structures/devices having such claimed roughness of the edges and half pitch because depending on the types of semiconductor structures/devices being manufactured, providing a structure having claimed roughness of the edges and half pitch would be desired and enable by Okumura’s method with predictable results. 
 	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation roughness of the edges is less than10 nm, and the claim also recites less than 8 nm, 6 nm, 4 nm, 2 nm, 1 nm which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation a half pitch is less than 50 nm, and the claim also recites a half pitch 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/27/2021